Title: From James Madison to George G. Lee, 23 November 1802
From: Madison, James
To: Lee, George G.


Sir,
Department of State Washington 23d. Novr. 1802.
I have received this day a letter from Mr. Willis our Consul at Barcelona, respecting the forged Mediterranean passports, which you informed me were in circulation and [of] which you handed me a specimen. His statement suggesting probable utility of a greater precision of form in your information, I must beg the favor of you to give to me under oath with any additional circumstances your memory may furnish: in particular what was the inducement for Captain Lewis not only to disclose the falsity of the passport he navigated under and his being possessed of several forged blanks but to give you one: whether Captain Lewis had any share in the Pomona or was a general partner in trade with Mr. Willis: what papers she had with which to navigate the Mediterranean before Willis and others purchased her (you state that she had been condemned some years previously to Lewis [)] whether you ever told Mr. John Adams that you received the blank forged passport from Messrs. Samadet and Cushing of Marsailles. Mr. Adams has stated in his deposition transmitted by Mr. Willis, that to the best of his belief you did tell him so. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Misaddressed to Capt. George E. Cushing. Addressee assigned on the basis of internal evidence and by comparison with Willis to JM, 15 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:582–83 and nn.), and JM to Pinckney, 23 Nov. 1802.



   
   Willis’s 15 Sept. 1802 letter, to which JM is probably referring, was docketed by Wagner as having been received on 25 Nov. (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:582–83 and n.).



   
   Parts of two lines are left blank in the letterbook.


